El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
Resolvimos “revisar la sentencia dictada por el Tribunal Superior, Sala de San Juan... únicamente en cuanto a la compensación fijada por el tribunal sentenciador”. La sen-tencia recurrida concedió al menor demandante $24,000 “por los daños, perjuicios y sufrimientos físicos y angustias mo-rales” y a los padres del menor $8,000 “por los daños y per-juicios y angustias mentales sufridos”. Los recurrentes sostienen que las cantidades concedidas son exageradas.
La causa de acción ejercitada surgió con motivo de un accidente sufrido por Víctor Luis Merced Hernández, mien-tras jugaba en un parque del Caserío “Extensión Las Casas” en Santurce. Se demandó a la Autoridad Municipal Sobre Hogares de la Capital, entidad a cargo del Caserío “Exten-sión Las Casas”, al Gobierno de la Capital y a los doctores Aníbal Lugo y Raúl Saldaña Snier, empleados estos últimos del gobierno municipal, por la alegada impericia y falta de cuidado y circunspección en el tratamiento de la fractura del brazo sufrida por Víctor Luis.
El demandante “subió a la ‘chorrera’ para deslizarse por ella, en el tubo del pasamanos que tenía uno de sus extremos desprendidos, perdió el equilibrio y cayó sobre el terreno,... su brazo izquierdo quedó debajo de su cuerpo. Advirtió que ese brazo se le había roto, y que una astilla de hueso le pro-*554yectaba fuera de la piel”. Fue ingresado en el Hospital Municipal. El expediente clínico demuestra que “tuvo frac-turas compuestas en los tercios medios de los huesos ulna, (cúbito) y radio del antebrazo izquierdo con desplazamiento-posterior marcado de los fragmentos distales y con resbala-miento”.
Transcribimos a continuación en la parte pertinente a la. cuestión que estamos considerando, el resumen que hizo el juez de instancia de la declaración del médico que atendió all menor:
“Al examinar a [Víctor Luis Merced] determinó que se-trataba de una fractura compuesta y conminuta de los huesos-radio y cúbito (ulna) del antebrazo izquierdo en el tercio medio de éste. Ambos huesos quedaron expuestos, al aire, en el lado-ventral del antebrazo. Había heridas en la piel y maceraeión-de los músculos y tejidos blandos. Las porciones expuestas dé-los huesos tenían tierra, y en las cavidades sedulares de éstos, había contaminación con la misma tierra que cubría las otras partes óseas.
El brazo estaba completamente deformado, y su extremidad' estaba fría y azulosa. Esto era indicio de que la circulación de-sangre estaba seriamente afectada.
Se trataba, indudablemente, de una fractura de carácter' serio, y el testigo pensó en la posibilidad de ser requerida una amputación inmediata.



El miércoles 26, por la mañana, el testigo fue llamado a su hogar e informado que el paciente tenía mucho dolor. El doctor A. L. Lugo fue inmediatamente a verlo y procedió a sacarle un drenaje de materia sanguinolenta acumulada por efecto de la destrucción de los músculos y tejidos blandos en el antebrazo. Había una necrosis en músculos y tejidos del brazo.
El paciente sintió inmediatamente mejoría, de tal manera que se quedó dormido mientras era objeto de curación.



El 27 por la mañana el testigo fue llamado de nuevo, mien-tras se hallaba en el propio hospital, y al ver al paciente encon-tró que había'.evidencia, sin duda alguna, de pérdida de- circu-*555■’.laeión en el antebrazo, en parte distal a la fractura. Se gene-raba toxemia para todo el cuerpo. Concluyó qu.e procedía la -amputación. Esto se realizó inmediatamente, con el visto bueno de los parientes del paciente que en el hospital se halla-ban presentes. Se hizo por un punto más arriba del codo.
Se trataba de una medida heroica. Había que escoger entre la vida y la muerte del paciente. Así lo entendieron los padres •de Víctor Luis, al ser explicados la situación a ellos.
El testigo Dr. Lugo afirmó, en el curso de su atestación de .septiembre 18 de 1958, que la amputación del brazo se hizo ne-cesaria por varios factores. Enumera los siguientes:
1. Circulación defectuosa en la extremidad lesionada.
.2. Acumulación en ésta de secreciones y sangre.
'3. Infecciones secundarias, consecuentes en el área afectada.
Posteriormente el paciente fue visto en varias ocasiones por ni Dr. Aníbal L. Lugo, hasta que se le dio de alta, con intención de continuar exámenes en las clínicas de ‘pacientes ambulato-rios.’



Para conseguirle un brazo artificial adecuado era necesario revisar la amputación por medio de otra operación. Esta fue llevada a cabo en el Hospital Pavía, en el que Víctor Luis Mer-ced ingresó con cargo al Departamento de Salud, en su pro-.grama de niños lisiados.
La operación indicada en esa ocasión se realizó satisfacto-riamente, y su curso post-operatorio fue sin incidentes.”
De la declaración prestada por el Dr. Sabatelle surge que “ [e] sta clase de fracturas en que hay desplazamiento de :los huesos, causa mucho dolor”. En efecto la evidencia de-muestra que el demandante sufrió intensos dolores durante los días que precedieron a la amputación del brazo.
Con motivo del accidente y del tratamiento y operaciones posteriores el menor perdió dos años de su curso escolar.
El tribunal de instancia responsabilizó a la Autoridad Sobre Hogares de la Capital, entidad encargada del parque •donde ocurrió' el accidente. Durante el juicio se desistió de -la acción incoada contra el Gobierno de la Capital y los doc-tores que atendieron al demandante. ¿Es responsable la Áu-*556toridad Sobre Hogares de la totalidad de los daños sufridos por el menor, o por el contrario su responsabilidad se limita a los daños sufridos con motivo de la fractura, haciendo' abstracción de la amputación del brazo y de los sufrimientos, que ello causó? 
En el Restatement sobre Torts, 2 Torts, A.L.I. § 457 se-sugiere que la norma aplicable a la situación que el caso de autos presenta, debe ser la siguiente:
“Si una persona por su negligencia es responsable de los da-ños causados a otra, dicha persona es también responsable de cualquier otro daño corporal resultante de actos realizados por-uña tercera persona al suministrarle la ayuda que razonable-mente requiera la lesión recibida, independientemente del he-cho de que tales actos sean realizados en forma apropiada o ne-gligente.”
Y el primer comentario que aparece después de exponer la regla se refiere a los casos como el de autos, en el que la intervención del médico agravó los daños. Se dice al efecto: “En tal caso, la reparación deberá incluir no sólo la cuantía de los daños originalmente causados por la negligen-cia del demandado, sino también los daños ocasionados por la forma en que los servicios médicos, quirúrgicos o de hospital fueron rendidos, irrespectivamente de si los mismos fueron rendidos en forma equivocada o negligente, siempre que la equivocación o negligencia sea de la clase que se reconoce como uno de los riesgos inherentes a la falibilidad humana de aquellos que prestan tales servicios”. Véanse además: Balancio v. United States, 267 F.2d 135, 137 (2do. cir. 1959); Jess Edwards Inc. v. Goergen, 256 F.2d 542 (10mo. cir. 1958); Trieschman v. Eaton, 166 A.2d 892 (Md. 1961); Bradshaw v. Iowa Methodist Hospital, 101 N.W.2d 167 (Iowa 1960); Couillard v. Charles T. Miller Hospital Inc., 92 N.W.2d 96 (Minn. 1958); Covington v. Keal, 133 S.W.2d 49, Anotación 126 A.L.R. 912 (1939); Sauter v. N.Y. Cent. & H.R.R.R., 66 N.Y. 50 (1876); Lyons v. Erie Railway Co., 57 N.Y. 489 (1874) y Anotaciones en 8 A.L.R. 506 y 39 *557A.L.R. 1268; Harper & James, The Law of Torts, sec. 20.3, pág. 1124 y compárese con la doctrina prevaleciente en el de-recho penal al efecto de que “si se infiere un golpe que no ee necesariamente mortal y sin embargo la víctima muere, el agresor, siempre que concurran los otros elementos necesa-rios del delito, puede ser condenado por la muerte de tal persona”. Pueblo v. Rodríguez, 39 D.P.R. 929 (1929); Pueblo v. Nieves, 40 D.P.R. 384 (1929); Pueblo v. Tilo, 67 D.P.R. 496 (1947); State v. Little, 358 P.2d 120 (Wash. 1961). 
Sirve de fundamento a esta regla, la dificultad existente en determinar qué daños provienen de la negligencia original causante del daño y cuáles provienen de la negligencia de los que intervinieron con posterioridad. Prosser on Torts, sec. 45, pág. 224 (1955). Además, se apunta la dificultad que entraña establecer adecuadamente un caso de responsabilidad profesional si el agravamiento proviene de negligencia en el tratamiento. Se dice que si la persona que ocasionó el daño originalmente pudiera escapar de responsabilidad alegando la negligencia del médico, el demandante solo tendría enton-ces una acción de responsabilidad profesional: “una de las más intrincadas y difíciles de sostener en el campo de daños y perjuicios”. Para obviar estas dificultades se hace res-ponsable de la totalidad de los daños sufridos al primero. Claro está nada impide que el que ocasionó el daño original-mente recobre del segundo, que por su actuación aumentó los daños. Ver Harper & James, op. cit. escolio 13 a la pág. 1124.
Prosser en la obra citada expone la razón de la regla así:
“La cuestión no es primordialmente una de relación causal sino de la viabilidad y conveniencia práctica de determinar un daño en distintas partes, cada una de las cuales pueden atri-buirse a dos o más causas ... Cuando no hay base alguna para hacer la atribución ésta tendrá que ser puramente arbitraria por lo cual no hay otro curso viable que hacer al demandado responsable por la totalidad de los daños.”
*558Esa es la situación en el caso de autos. Es prácticamente imposible determinar si la amputación del brazo se hizo ne-cesaria debido a una deficiente atención médica, o si, por el contrario la naturaleza de la fractura sufrida hacía necesa--ria la amputación desde el primer momento y el médico hizo un esfuerzo por salvarle el brazo al no practicar la operación -en el primer instante.
Así, siendo la Autoridad Sobre Hogares responsable de los daños sufridos por el menor y teniendo en cuenta todo lo que éste padeció, la amputación del brazo, el tener que usar uno artificial durante toda su vida, la pérdida del curso es-colar, etc., nos parece que es justa y razonable la compensa-ción concedida, pero la concedida a sus padres resulta exce-siva. Debe reducirse a $'3,000.

Se confirmará la sentencia dictada por el Tribunal Superior, Sala de San Juan, con fecha 19 de febrero de 1960, en lo que concierne a la indemnización de $2$,000 concedida al me-nor Víctor Luis Merced,, pero se modifica, reduciéndola a ‡3,000 la compensación concedida a los padres de éste, Ramón Merced y Cruz Hernández.

El Juez Asociado señor Blanco Lugo concurre en opinión separada.